Exhibit 10.100
March 28, 2011
Franklin Credit Management Corporation
Franklin Credit Holding Corporation
101 Hudson St., 25th Floor
Jersey City, NJ 07302
Attention: Thomas J. Axon, President
Attention: Paul Colasono, Chief Financial Officer

         Re:  
Limited Waiver of Identified Default

Dear Tom and Paul:
Reference is hereby made to a certain Amended and Restated Credit Agreement
(Licensing) dated as of March 31, 2009 (as amended, supplemented, restated or
otherwise modified from time to time prior to the date hereof, the “Licensing
Credit Agreement”) by and among Franklin Credit Management Corporation and
Franklin Credit Holding Corporation (each, a “Borrower” and collectively,
“Borrowers”), and The Huntington National Bank, a national banking association
(“Huntington”), as administrative agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Administrative
Agent”). All capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Licensing Credit Agreement.
The Borrowers have advised the Administrative Agent that they are in default of
subsection (a) “Net Income Before Taxes,” of Section 7.07, “Financial
Covenants,” of the Licensing Credit Agreement (the “Identified Default”) for
failure to maintain the minimum Net Income Before Taxes set forth therein. The
Borrowers have further requested that Huntington waive the Identified Default
for the period through and including September 30, 2011, and subject to the
terms and conditions set forth herein, the Administrative Agent, for itself and
on behalf of the Lenders hereby waives the Identified Default for the period
through and including September 30, 2011.
Nothing in this limited waiver letter shall (i) cause a modification of the
Licensing Credit Agreement or related documentation, except as precisely set
forth above; (ii) establish any custom or in any manner waive or modify any
future default or Event of Default; (iii) entitle any Borrower to any other or
further notice or demand whatsoever; or (iv) in any way modify, change, impair,
effect, diminish, or release any Borrower’s liability under or pursuant to the
Licensing Credit Agreement.
Please acknowledge your receipt of this letter and agreement to all terms hereof
by signing in the space provided below and returning a copy to the undersigned.
If you have any questions regarding this letter, please contact me.

            THE HUNTINGTON NATIONAL BANK,
     ADMINISTRATIVE AGENT
      By:   /s/ David L. Abshier         David L. Abshier, Senior Vice
President           

cc:  
Mark T. Bahlmann
Timothy E. Grady, Esq.
Kevin P. Gildea, Esq.

 

 



--------------------------------------------------------------------------------



 



Kevin Gildea
March 28, 2011
Page 2
Accepted and agreed:
FRANKLIN CREDIT MANAGEMENT CORPORATION

         
By:

  /s/ Paul D. Colasono
 
Name: Paul D. Colasono    

  Title: Chief Financial Officer    

FRANKLIN CREDIT HOLDING CORPORATION

         
By:

  /s/ Paul D. Colasono
 
Name: Paul D. Colasono    

  Title: Chief Financial Officer    

 

 